Citation Nr: 1616860	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  03-10 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to September 1988.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2001 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  Jurisdiction over the Veteran's claim was subsequently transferred to the RO in St. Petersburg, Florida.  

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) in May 2013, and a transcript of this hearing has been associated with the claims file.  Additionally, the record of the hearing was held open for an additional 60 days; however, the Veteran did not subsequently submit additional evidence.  These actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103 (2013).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

This matter was previously remanded by the Board in August 2013 and, most recently, in February 2015.  As discussed below, an additional remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The Veteran is precluded from securing and following a substantially gainful occupation by reason of his service-connected avascular necrosis of the left talus with secondary severe degenerative joint disease (DJD) of the left ankle, migraine headaches, narcolepsy, and ACL tear of the left knee with traumatic arthritis.  


CONCLUSION OF LAW

The criteria for a TDIU rating have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25, 4.26 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The RO provided the Veteran with proper notice regarding his claim of entitlement to a total disability rating based upon individual unemployability (TDIU) in June 2015.  Moreover, given the Board's favorable decision herein, no further discussion of VA's duties to notify and assist is warranted with respect to the Veteran's claim on appeal.  


II.  TDIU

A TDIU rating may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 C.F.R. § 4.16(a) (2015).  There are minimum disability rating percentages that must be shown for the service-connected disabilities, alone or in combination, to even qualify for consideration for a TDIU award under § 4.16(a).  Indeed, if there is only one such disability, it must be rated at 60 percent or more; if instead there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

For the above purpose of considering one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability:  (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war.  Id.  

The United States Court of Appeals for Veterans Claims (CAVC) has indicated that the unemployability question, or the veteran's ability or inability to engage in substantial gainful activity, has to be looked at in a practical manner and that the crux of the matter rests upon whether a particular job is realistically within the capabilities, both physical and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  

Finally, marginal employment shall not be considered substantially gainful employment and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2013); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

The Veteran is service connected for the following disabilities:  avascular necrosis of the left talus with secondary severe degenerative joint disease (DJD) of the left ankle (rated as 40 percent disabling from September 17, 1988); migraine headaches (rated as 10 percent disabling from September 17, 1988 and as 30 percent disabling from August 1, 2001); narcolepsy (rated as 10 percent disabling from July 26, 2001); traumatic arthritis of the left knee (rated as 10 percent disabling from August 1, 2001); grade one anterior cruciate ligament (ACL) tear of the left knee (rated as noncompensable from September 17, 1998 and as 10 percent disabling from August 1, 2001); and hypertension (rated as noncompensable from September 17, 1988).  Therefore, the Veteran has met the schedular criteria for a TDIU rating from August 1, 2001.  See 38 C.F.R. § 4.16(a).  

The Veteran's July 2001 notice of disagreement (NOD) reported that he had not been gainfully employed for the last ten years due to his service-connected disabilities and required employer concessions.  He stated that he had been eliminated from vocational rehabilitation and educational programs due to a determination from occupational health specialists that he would not be able to obtain and remain gainfully employed.  

A March 2002 VA examination found that the Veteran experienced mild to moderate impairment related to his migraine headaches with poor control and frequency.  

A favorable May 1992 Social Security Administration (SSA) disability decision documents the Veteran's prior relevant work as a military electronics technician, electronics instructor, and an electronics quality control inspector.  The SSA administrative law judge (ALJ) determined therein that there was no evidence that the Veteran had engaged in substantial gainful activity since April 1991 and that the combined effects of the Veteran's impairments (specifically his service-connected disabilities of severe chronic left ankle pain due to degenerative arthritis and necrosis of the talus bone, patellofemoral arthritis of the left knee, hypertension, and migraine headaches) reduced his residual functional capacity to the point that his ability to perform sedentary work was significantly compromised.  Notably, the ALJ found that all of the Veteran's past relevant work was at the light exertional level and he could not return to any of his past relevant work.  Moreover, he did not have any acquired, transferable work skills and could not be expected to make a vocational adjustment to other work.  In sum, SSA determined that based upon the Veteran's age, education, and occupational history, there were not a significant number of jobs in the national economy which he could perform; therefore, he was disabled.  

A March 2010 VA examiner determined that the Veteran's narcolepsy did not have any significant effects on his usual occupation and mild effects on his daily activities/driving.  

An October 2012 VA examiner found that the Veteran's left knee disability would impair physical labor requiring load bearing.  

In June 2015, a VA examiner determined that the Veteran's hypertension did not result in functional impairment upon his ability to work.  

Most recently, the Veteran was afforded several VA examinations in December 2015 to assess the functional impact resulting from his various service-connected disabilities.  The examiner concluded that the Veteran would not be able to do work that required prolonged standing, walking, squatting, lifting, or carrying over 15 pounds as a result of his left ankle and left knee disabilities; she noted that sedentary work may be appropriate for the Veteran.  Regarding his migraine headaches, she stated that the Veteran would not be able to do work that required exposure to loud distracting noise, bright artificial light, or a strict work schedule.  Due to his narcolepsy, the Veteran would not be able to do work that required increased alertness or operation of heavy machinery or a motor vehicle.  Finally, the December 2015 VA examiner reiterated that the Veteran's hypertension did not result in functional impairment upon his ability to work.  

The evidence of record, including as discussed above, weighs both in favor and against the Veteran's TDIU claim.  While the Board recognizes that VA could undertake additional development regarding the Veteran's claim, particularly in light of the February 2015 Board remand directives which do not appear to have been followed, particularly with respect to obtaining relevant private treatment records and lay evidence from the Veteran, the Board nevertheless affords great probative value to the SSA disability evidence of record and resolves all reasonable doubt in favor of the Veteran to determine that his service-connected disabilities, including avascular necrosis of the left talus with secondary severe degenerative joint disease (DJD) of the left ankle, migraine headaches, narcolepsy, and ACL tear of the left knee with traumatic arthritis preclude him from following or maintaining a substantially gainful occupation.  Thus, a TDIU rating is warranted, and the claim is granted.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

A TDIU rating is granted.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


